Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 1 of 9          PageID #: 2891




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 SHUNTA DAUGHERTY,                          )
 individually, and as the                   )
 administrator of the estate of             )
 MICHAEL DASHAWN MOORE,                     )
                                            )
                     Plaintiff,             )
                                            ) CASE NO. 1:17-cv-00072-TFM-C
 v.                                         )
                                            )
 HAROLD HURST, in his individual            )
 capacity; and CITY OF MOBILE,              )
                                            )
                     Defendants.


        DEFENDANT HURST’S MOTION FOR IMMEDIATE STAY
         OF PROCEEDINGS PENDING A RULING ON HIS
       QUALIFIED IMMUNITY OR IN THE ALTERNATIVE TO
      CONTINUE PRETRIAL DEADLINES AND TRIAL SETTING
       COMES NOW the Defendant Harry Hurst and moves this Court for an

 immediate stay of these proceedings, pending a ruling on his qualified immunity,

 as raised in his motion for summary judgment, filed herein on October 4, 2019, or in

 the alternative for a continuance of the pretrial deadlines and trial setting currently

 established in this action. As and for grounds for said motion, Defendant Hurst

 would show this Honorable Court as follows:

       1.     On October 4, 2019, Defendant Harry Hurst, sued in his individual

 capacity as a police officer of the City of Mobile, filed a motion for summary

 judgment, asserting his qualified immunity from suit, as a matter of law, based
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 2 of 9        PageID #: 2892




 upon the undisputed facts in this case (Doc. 158). A final reply brief was filed on

 December 9, 2019 (Doc. 174). The motion remains pending.

        2.    On October 4, 2019, the Defendant City of Mobile also filed a motion

 for summary judgment that remains pending. (Doc. 160).

       3.     Discovery in this action was completed as of August 30, 2019, as per

 the Court’s order of May 29, 2019 (Doc. 122).

       4.     The parties have previously filed two joint motions for extension of the

 pre-trial deadlines and trial settings, on January 15, 2020 and April 2, 2020,

 respectively (Doc. 192, 197). These motions were filed to allow the Court time to

 consider the pending motions for summary judgment. The parties represented that

 a decision on the pending motions for summary judgment would probably trigger an

 appeal by the non-prevailing party and that a ruling on the motions would focus the

 scope for any trial, should there be one. (Doc. 197, ¶¶5-7).

       5.     The Court granted each of these motions to continue (Doc. 193, 198).

 The Court’s current order has set the pre-trial conference for August 14, 2020 with

 jury selection on September 1, 2020, and the deadline for pretrial disclosures for

 July 24, 2020 (this Friday), and other dates set for compliance (which are

 discussed below) in the Court’s Standing Order (Doc. 198).

       6.     The qualified immunity of public officials is “an entitlement not to

 stand trial or face the other burdens of litigation, conditioned on the resolution of

 the essentially legal question whether the conduct of which the Plaintiff complains

 violated clearly established law.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).




                                            2
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 3 of 9            PageID #: 2893




 “The entitlement is an immunity from suit rather than mere defense to liability; . . .

 .” Id. (emphasis in original). Thus, a district court’s denial of a claim of qualified

 immunity is an appealable “final decision” within the meaning of 28 U.S.C. §1291,

 notwithstanding the absence of a final judgment. Id. at 530; see Patel v. City of

 Madison, Alabama, 959 F.3d 1330, 1337 (11th Cir. 2020).

       7.     In several cases, the Eleventh Circuit has recognized the right of

 defendants to obtain a ruling on motions to dismiss, or for summary judgment,

 based on an assertion of immunity from suit, before having to further litigate the

 underlying merits of the lawsuit. In such cases, an immediate appeal has been

 allowed from orders that require further litigation while such motions remain

 pending, the court treating such orders as, “in effect, ‘a denial of a claim of qualified

 immunity.’” See Howe v. City of Enterprise, 861 F. 3d 1300, 1302 (11th Cir. 2017)

 (quoting Mitchell, 472 U.S. at 530).

       8.     In Collins v. School Bd. of Dade County., Fla., 981 F.2d 1203 (11th Cir.

 1993), the Eleventh Circuit allowed an immediate appeal of a district court’s order

 that reserved ruling on defendants’ assertion of qualified immunity in their motion

 for summary judgment, “pending the trial in this action.” Id. at 1204-1205. Such an

 order “effectively denies defendants the right not to stand trial” and is “not

 materially different from an outright denial of a summary judgment immediately

 appealable.” Id. at 1205.

       9.     In Bouchard Transp. Co. v. Fla. Dep't of Envtl. Prot., 91 F.3d 1445

 (11th Cir. 1996), the court allowed immediate appeal of a district court’s order




                                            3
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 4 of 9           PageID #: 2894




 requiring the parties to participate in mediation, while motions to dismiss based

 upon Eleventh Amendment immunity remained pending. Citing Collins, the court

 recognized its jurisdiction to review the order because “[l]ike a public official’s

 qualified immunity, a state’s Eleventh Amendment immunity is ‘an entitlement not

 to stand trial or face the other burdens of litigation.’” Id. at 1448 (quoting Mitchell,

 472 U.S. at 526). The court vacated the order, finding the mediation ordered by the

 court “not necessary” to resolve the Eleventh Amendment issue presented by the

 pending motions to dismiss, and “inconsistent with [the State’s] right not to

 participate” in litigation. Id. at 1449.

       10.    In Howe, 861 F.3d 1300, the defendants filed motions to dismiss the

 plaintiff’s §1983 claims, asserting qualified immunity.        After the plaintiff, in

 response, conceded that certain of his claims were due to be dismissed, the district

 court entered an order denying, without prejudice, defendant’s motion to dismiss,

 and instructing the plaintiff to file a second amended complaint clarifying which

 claims he had not conceded. Id. at 1301. It also instructed the parties to “confer

 and develop a proposed discovery plan pursuant to [Federal Rule of Civil Procedure]

 26(f),” id., which required them, among other things, to “consider…the possibilities

 for promptly settling or resolving the case….” Id. at 1302 (quoting Fed. R. Civ. P.

 26(f)(2)). The order also set deadlines for the development and filing of a Rule 26(f)

 report. Id. at 1301. The defendants appealed this order and the Eleventh Circuit

 held that it had jurisdiction to review it, citing to the Bouchard Transportation and

 Collins cases.   In both of these decisions, “we reasoned that by requiring the




                                            4
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 5 of 9         PageID #: 2895




 defendants to further defend from liability while the immunity issue remained

 pending, the district court had effectively denied immunity, which provides ‘an

 entitlement not to stand trial or face the other burdens of litigation.’” Id. at 1302.

 The court held that those parts of the order requiring the parties to confer and

 discuss settlement and to develop their Rule 26(f) report, before the district court

 had ruled on defendant’s motion to dismiss on immunity grounds, were

 “inconsistent” with the court’s decision in Bouchard Transportation “and other

 decisions which establish that immunity is a right not to be subject to litigation

 beyond the point at which immunity is asserted.” Id. at 1302. The Eleventh Circuit

 vacated the order, except to the extent it denied without prejudice the motion to

 dismiss and directed the plaintiff to amend his complaint. It instructed the district

 court that, upon the defendants filing another motion to dismiss any amended

 complaint, based on qualified immunity, it “should decide those immunity issues

 before requiring that the parties litigate [plaintiff’s] claims any further.”   Id. at

 1303.

         11.   More recently, in R.F.J. v. Fla. Dep't of Children & Families, 743 F.

 App'x 377 (11th Cir. 2018), a district court deferred a ruling on the defendants’

 motions to dismiss, based on a qualified immunity defense, until after discovery was

 completed. Citing to Howe, the Eleventh Circuit concluded it had jurisdiction to

 review the order, id. at 379 n. 2, and vacated the ruling, holding that the district

 court’s deferral of its decision, pending completion of discovery, violated the

 principles that qualified immunity is “a right to be free from litigation altogether




                                           5
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 6 of 9          PageID #: 2896




 once the defense is established,” id. at 380, and that immunity questions should be

 resolved “at the earliest possible stage in litigation.” Id. (quoting Hunter v. Bryant,

 502 U.S. 224, 227 (1991)).

       12.     In this present case, this Court has already recognized these

 principles.   It previously granted the Defendant University of South Alabama

 Medical Center’s (“USAMC”) motion to stay the proceedings, pending a ruling on its

 motion to dismiss based on Eleventh Amendment immunity. (Doc. 93). Citing to

 Howe, the Court recognized that requiring parties to confer and submit an FRCP

 26(f) report before a ruling on the immunity defense was “inconsistent” with

 Bouchard Transportation “and other decisions which establish that immunity is a

 right not to be subjected to litigation beyond the point at which immunity is

 asserted.” The Court noted that “[t]he fact that Eleventh Amendment immunity,

 like qualified immunity, is a right to be free from the burdens of litigation also

 suggests that it should be decided at an early stage.” (Doc 93 at n. 1). It ruled that

 the parties did not need to file their Rule 26(f) report until 21 days following the

 Court’s final ruling on USAMC’s motion to dismiss.

       13.     At this stage of the litigation, all discovery has been completed, and

 Officer Hurst’s motion for summary judgment raising the qualified immunity

 defense has been fully briefed and submitted to the Court as of December 9, 2019.

 Now, with a Final Pretrial Conference set for August 14, jury selection on

 September 1, and trial to be scheduled sometime during September, and without

 resolution of that motion, defendant Hurst is faced with having to immediately




                                           6
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 7 of 9          PageID #: 2897




 devote substantial time and resources to comply with the imminent dates in the

 Court’s pretrial orders. Among other things, the following must be accomplished by

 the following pretrial deadlines:

        (A) By July 24, identify and disclose all exhibits and witnesses, and

 designate all deposition testimony to be introduced at trial (Doc. 198, ¶8);

        (B) By August 7, prepare and file a Joint Pretrial Document requiring a

 complete description of all triable claims and affirmative defenses, including a

 statement of agreed facts and disputed facts relating to each claim or defense, and

 submission of voir dire questions; and file all objections to any witnesses, deposition

 designations, and exhibits identified by other parties along with the Joint Pretrial

 Document (Doc 198-1, ¶’s 1, 4);

       (C) By August 14, prepare and have in substantially final form all motions in

 limine and attend the Final Pretrial Conference on that date (Doc. 198-1, ¶4.F.);

       (D) By August 25, prepare and submit a jointly prepared set of agreed jury

 instructions, as well as any separate jury charges to which the parties cannot agree

 (Doc. 198-1, ¶4.E.(3))

       14. Needless to say, these imminent deadlines will require extensive time

 and resources for Hurst to get ready for a trial that may never happen and certainly

 cannot happen unless and until a ruling is entered on his motion for summary

 judgment and any appeal from such a ruling is resolved.           The present orders

 requiring compliance with these imminent pretrial deadlines are inconsistent with




                                            7
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 8 of 9            PageID #: 2898




 Hurst’s asserted qualified immunity to be free from suit and from the burdens of

 litigation.

               “Qualified immunity is not a last exit before liability.
               Instead, qualified immunity is a right to be free from
               litigation altogether once the defense is established.
               Otherwise, parties could be required to expend significant
               time, money, and energy only to go 90 miles down the
               road of a dead-end drive.”

 R.F.J., 743 Fed. Appx. at 380. If a defendant asserting qualified immunity in a

 motion is entitled to a ruling on that motion before being required to prepare and

 file a Rule 26(f) report, or before being required to mediate or discuss settlement,

 Defendant Hurst should certainly be entitled to relief from the Court’s imminent

 pretrial deadlines and trial date while his motion for summary judgment is

 pending. At this stage, to require Hurst to get ready for trial by undertaking the

 extensive obligations of this Court’s pretrial orders and the Federal Rules of Civil

 Procedure, without a ruling on his summary judgment motion, would be

 tantamount to reserving a ruling pending the trial.

        WHEREFORE, the premises considered, Defendant Harry Hurst respectfully

 moves this Court for an immediate stay of these proceedings pending a ruling on his

 pending motion for summary judgment, or in the alternative for a further

 continuance of the pretrial deadlines and trial date in this action.

                                         Respectfully submitted,

                                         /s/ Thomas O. Gaillard, III
                                         THOMAS O. GAILLARD III [GAILT9459]
                                         PATRICK C. FINNEGAN [FINNP3533]
                                         WILLIAM W. WATTS [WATTW5095]
                                         Attorneys for Defendant Harry Hurst



                                            8
Case 1:17-cv-00072-TFM-C Document 199 Filed 07/20/20 Page 9 of 9               PageID #: 2899




 OF COUNSEL:
 HELMSING, LEACH, HERLONG,
   NEWMAN & ROUSE, PC
 Post Office Box 2767
 Mobile, AL 36652
 (251) 432-5521 Telephone
 (251) 432-0633 Facsimile
 Email: tog@helmsinglaw.com
        pcf@helsminglaw.com
        www.helmsinglaw.com



                              CERTIFICATE OF SERVICE

        I do hereby certify that on this 20th day of July 2020, I electronically filed the
 foregoing with the Clerk of Court using the CM/ECF System which will send
 notification of such filing to the following:

 Dallas S. Lepierre, Esquire                    Mario Williams, Esquire
 NDH LLC                                        NDH LLC
 The Historic Grant Building, Suite 200         The Historic Grant Building, Suite 200
 44 Broad Street Northwest                      44 Broad Street Northwest
 Atlanta, GA 30303                              Atlanta, GA 30303
 (dlepierre@ndh-law.com)                        (mwilliams@ndh-law.com)




                                          /s/ Thomas O. Gaillard, III
                                          OF COUNSEL




                                            9
